Citation Nr: 1513834	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  06-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from March 1990 to March 1994, and from July 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  In October 2010, the Board remanded the claim for additional development.  In October 2012, the Board denied the claim.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's October 2012 decision.  That same month, the Court issued an Order vacating the October 2012 Board decision.  

The Board has recharacterized the issue as stated on the cover page of this decision to interpret the claimed condition as broadly as possible: a back disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

As noted in the Introduction, this issue is back before the Board following appeal to Court and a Court Order for the Board to comply with the terms of the JMR.  The Court has provided guidance as to the effect of JMRs, as follows:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).
FINDING OF FACT

The Veteran does not have a back disability, or back symptoms due to an undiagnosed illness, that was caused by his service.


CONCLUSION OF LAW

A back disability, and back symptoms due to an undiagnosed illness, were not shown in service and are not related to service, to include service in the Southwest Asia Theater of Operations.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he injured his back while riding in a gun truck on patrol in Iraq, when his vehicle hit a pothole.  

The Veteran has stated that he was treated, given Motrin, and put on light duty for two weeks.  See Veteran's statement (VA Form 21-4138), received in June 2006; VA spine examination report, dated in July 2006, Veteran's appeal (VA Form 9), received in November 2006.  

In June 2006, the Veteran filed his claim.  In September 2006, the RO denied the claim.  The Veteran appealed, and after remanding the claim in October 2010, the Board denied the claim in October 2012.  

The appellant appealed to the Court.  In October 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's October 2012 decision.  That same month, the Court issued an Order vacating the October 2012 Board decision.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).   

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

"Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2014). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  

At the outset, the Board notes that the Veteran does not allege, and there is no evidence to show, that the Veteran incurred a back disability during his first period of active duty.  In this regard, service treatment records from his first period of active duty do not show any relevant treatment or findings.  The Veteran's separation examination report from his first period of active duty, dated in December 1993, shows that his spine was clinically evaluated as normal.  In the associated "report of medical history," he indicated that he did not have a history of recurrent back pain.  In addition, there is no medical evidence from any source to show the existence of a back disability that is dated between the Veteran's first and second periods of active duty service.

Service treatment records from the Veteran's second period of active duty show that in December 2004, the Veteran was treated for back pain.  The assessment was sacral iliac strain.  In March 2005, the Veteran was treated for complaints of back pain on three occasions; he stated  that he had suffered intermittent pain since December 2004.  The assessments were low back pain, with a final assessment of resolving mechanical low back pain.  The final report contains notations that the Veteran had no concerns or complaints, that his back pain was improved, and that he was continuing exercising.  An August 2005 post-deployment report shows that the Veteran reported having a history of back pain.

In light of these facts, in June 2006, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he injured his spine while on patrol in Iraq, and that he has suffered periodic throbbing of the lower back with flare-ups since that time.  X-rays were negative.  

The examiner stated that the objective data did not support a diagnosis for the lumbar spine, providing evidence of high probative weight against the claim.

As noted above, the Veteran had active service from March 1990 to March 1994, and from July 2004 to October 2005.  The fact that the Veteran had no diagnosed back problem about one year after service (let alone a back problem found to be related to service) provides particularly negative evidence against this claim, breaking the causational link between his complaint in service and any future back problem after the June 2006 examination. 

VA progress notes, dated between 2006 and 2012, contain multiple Axis III diagnoses of back pain beginning in 2010.  A VA progress note, dated in November 2010, shows treatment for a complaint of back pain.  There is a notation that the Veteran had been found to have DJD (degenerative joint disease).  

Service treatment records associated with the Veteran's National Guard duty include a December 2008 medical certificate, which shows that the Veteran denied having any medical problems, providing factual evidence against his own claim, again breaking the causational link between the Veteran's service and the current problem (if any). 

A fitness-for-duty examination report, dated in August 2012, notes arthritis of the thoracolumbar spine by X-ray.  

As noted above, the Veteran had active service from March 1990 to March 1994, and from July 2004 to October 2005.  The fact that the Veteran had, in 2012, a back problem, only provides some limited evidence in support of this claim, particularly in light of the fact that evidence prior to this time, including some of the Veteran's own prior statements, do not indicate even the existence of this problem, let alone a problem related to complaints of back pain in service. 

In light of the fact that the Veteran did complain of back problems during service, the Board has undergone a highly detailed review of this record, considering the Veteran's statements and the benefit of the doubt doctrine:  During service, the Veteran was noted to have sacral iliac strain in December 2004, and low back pain in March 2005, with the final assessment in March 2005 that his pain was "resolving."  There is no evidence or findings to show spine pathology, or the presence of a disease process (a "disability").  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

After March 2005, notwithstanding the history noted in the August 2005 post-deployment report, there is no further evidence to show even the existence of back symptoms, or a back disability, during the Veteran's remaining period of active duty, a period of about ten months.  Although the Veteran complained of back symptoms during his June 2006 VA examination, a back disability was not even shown at that time.  

The next relevant medical evidence is dated in November 2010, which indicates that he was found to have arthritis of his back.  This evidence is dated over five years after active duty service.  

This lengthy period is a factor that weighs against the claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  The Veteran's complaints have been considered, however, they are not shown to have been accompanied by findings to show a chronic back condition during service, or arthritis within a year of separation from service, and they are insufficiently probative to warrant a grant of the claim.  See 38 C.F.R. § § 3.303, 3.307, 3.309; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent opinion of record in support of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

As a final matter, the Veteran has never alleged, and there is no competent medical evidence to show, that he has an undiagnosed illness, or qualifying illness, under 38 C.F.R. § 3.317.  Nevertheless, a review of the Joint Motion shows that it was agreed that the Board had failed to address the provisions governing undiagnosed illnesses.  Cf. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery; that is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

The Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  However, there is medical evidence to show that the Veteran has arthritis of his back.  This is a diagnosed condition.  Service connection therefore may not be granted for symptoms of this condition on this basis.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on any basis.

The issue on appeal is based on the contention that a back disability has been caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has a back disability that is related to his service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent opinion in support of the claim.  The Board has determined that service connection for the claimed condition is not warranted. 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that a back disability was caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as February 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  

In June 2006, the Veteran was afforded an examination.  Although that report is now over eight years old, in October 2011, VA notified the Veteran that he would be scheduled for a VA examination and that the facility nearest him would contact him with the appointment date and time.  He was notified that if he failed to appear without cause, his claim would be rated based on the evidence of record or even denied.  The examination was scheduled for December 2011; however, the Veteran did not appear and has not requested a rescheduling of the examination.  That same month, the RO attempted to contact the Veteran by telephone, however, one listed phone number was disconnected, and the Veteran's other listed phone number was apparently programmed to block all calls from 800 numbers.  See report of contact (VA Form 21-0820), dated in December 2011.  

To date, the Veteran has not responded or explained in any way the reason for his failure to appear to the examination, even after issuance of a Supplemental Statement of the Case in February 2012, and the Board's October 2012 (vacated) decision, both which noted the failure to appear for the scheduled examination.  Notwithstanding, the Court vacated the prior decision. 

In November 2013, mail sent to the Veteran was returned as undeliverable.  The duty to assist a claimant is not a one-way street, and the claim must accordingly be decided based upon the evidence of record.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).

In this regard, it is important to note that the Veteran appealed the Board's prior decision, clearly indicating he did receive notice of the Board's prior decision.  In that decision, the Board noted the fact that the Veteran failed to attend the new examination and the consequences of this fact (see page seven of the prior Board decision).  Further, the Veteran was represented by an attorney before the Veterans Court.  

In addition, the basis of the Joint Motion is respectfully, at best, unclear:  The basis of the Joint Motion was the Board did not address the issue of an "undiagnosed illness" regarding a relatively simple claim of a Veteran who believes he has a back disability from his truck hitting a pothole in Iraq, nothing more. 

Given all of these facts, as a whole, the Board must address this case based on the evidence available:  Remanding this case for another examination in light of the JMR is unwarranted. 

Notwithstanding the above, in light of the argument within the JMR, the Board has considered the question of whether the "undiagnosed illness" question raised within the JMR requires a VA medical opinion (notwithstanding the fact that the Veteran failed to attend a VA examination without explanation from his lawyer at the court or himself, the Veteran has never raised this issue, and the JMR did not order the Board to obtain a medical opinion).  

What that Federal Register publication states is as follows:  

If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness."  In adjudicating claims under § 3.317(a)(2)(i)(B), VA will continue to apply the term "medically unexplained chronic multisymptom illness" as currently defined in § 3.317(a)(2)(ii):  "A diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."

§ 3.317(a)(2)(ii) provides as follows:

for the purposes of this section "the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."

In light of the fact that the Board cannot make medical determinations, the parties appear to be suggesting (or at least the logic of the JMR suggest) that if a Veteran has any illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination as to whether that illness qualifies under § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness", even if the problem is clear (for example:  If the Veteran has a back disability, the Board would be obligated [even if this issue were not raised] to remand the case and obtain a medical opinion to determine whether that back problem qualifies under § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness" because the Board can not make a medical finding because the Board can not make medical findings).

Here, the Board notes that the entire provision is:  

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  

38 C.F.R. § 3.317(a)(2)(ii).  (Emphasis added)

The Federal Register final rule announcement provided the following explanation:  

Finally, § 3.317(a)(2)(ii) exempts "[c]hronic multisymptom illnesses of partially understood etiology and pathophysiology" from being considered medically unexplained chronic multisymptom illnesses.  To further clarify this exclusion, we have added the specific examples "diabetes" and "multiple sclerosis." This clarification does not alter any existing rights under the current regulation, but merely provides examples to better illustrate the current regulation.  The two listed examples, diabetes and multiple sclerosis, were cited by Congress in the legislative history of the authorizing legislation as examples of conditions that would not be within the scope of the statutory term "medically unexplained chronic multisymptom illnesses."  See Joint Explanatory Statement, 147 Cong. Rec. at S13, 238.  When VA issued the rule currently in § 3.317(a)(2)(ii), we similarly explained that diabetes and multiple sclerosis were examples of conditions that would not meet the statutory and regulatory definition of "medically unexplained chronic multisymptom illnesses."  68 FR 34539, 34540 (June 10, 2003).

75 Fed. Reg. 61,995-01, 61,995-96 (Oct. 7, 2010).  

The Joint Explanatory Statement included the following language:  

Section 202 of the compromise agreement authorizes the Secretary effective March 1, 2002, to pay compensation to any eligible Gulf War veteran chronically disabled by an "undiagnosed illness," a "medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms," or "any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection" (or any combination of these).  The term "undiagnosed illnesses" has been interpreted by VA to preclude from eligibility for benefits under sections 1117 or 1118 of title 38, United States Code, any veteran who has received a diagnosis, even if that diagnosis is merely a descriptive label for a collection of unexplained symptoms.  This provision's addition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms" to the list of compensable conditions fully implements the intent of Public Law 103-446. Public Law 103-446 authorized the Secretary to compensate certain Gulf War veterans disabled by symptoms that could not be connected conclusively to specific wartime exposures otherwise not compensable under other existing statutory bases.

This provision's addition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms" to the list of compensable conditions fully implements the intent of Public Law 103-446.  Public Law 103-446 authorized the Secretary to compensate certain Gulf War veterans disabled by symptoms that could not be connected conclusively to specific wartime exposures otherwise not compensable under other existing statutory bases.

In selecting this language, it is the intent of the Committees to ensure eligibility for chronically disabled Gulf War veterans not withstanding a diagnostic label by a clinician in the absence of conclusive pathophysiology or etiology.  The compromise agreement's definition encompasses a variety of unexplained clinical conditions, characterized by overlapping symptoms and signs, that share features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Aaron and Buchwald, A Review of the Evidence for Overlap Among Unexplained Clinical Conditions, 134(9) Annals of Internal Med:868-880 (2001).  Although chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are the most common diagnoses under this definition, other conditions that may be characterized similarly include other chronic musculoskeletal pain disorders and chronic headache disorders.

By listing the first three diagnoses as examples, it is the Committees' intend to give guidance to the Secretary rather than to limit eligibility for compensation based upon other similarly described conditions that may be defined or redefined in the future.  The Committees do not intend this definition to assert that the cited syndromes can be clinically or scientifically linked to Gulf War service based on current evidence, nor do they intend to include chronic multisymptom illnesses of partially understood etiology and pathophysiology such as diabetes or multiple sclerosis

Based on the evidence, the Board concludes that the Veteran does not have an undiagnosed illness or medically unexplained chronic multisymptom illness regarding the issue on appeal.  This is not a medical determination by the Board, nor is one needed in this case.  Rather, this is a comparison of the medical evidence of record to the statute and regulation, informed by the congressional record.  

The above quoted language from the congressional record shows that the concerns of Congress were diagnoses that were merely descriptive labels for a collection of unexplained symptoms.  A reading of the statutory and regulatory language to include "back disability" or "back pain" in the possible realm of medically unexplained chronic multisymptom illness, in a case such as this one, is to be avoided because it would lead to absurd results.  See McBurney v. Shinseki, 23 Vet.App. 136, 141 (2009); Ramsey v. Nicholson, 20 Vet.App. 16, 30 (2006) ("[If] 'it is clear that ... the literal import of the [statutory] inconsistent with the legislative meaning or intent, or such interpretation leads to absurd results,' the Court will not reach that result.").  

In this case, the "absurd result" would be a turning of the statute and regulation upside down so that nearly all diagnosed conditions or any cited symptom defaulted to medically unexplained chronic multisymptom illnesses which is clearly not was intended.  Perhaps more importantly, it would also lead to the mass remanding of cases by the Board (and ROs) for medical opinions as to whether any disability cited by a Gulf War Veteran qualifies under § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness" because the Board/ROs cannot make a medical finding.

Even if one were to focus on the "without conclusive . . . etiology" of 38 C.F.R. § 3.317(a)(2)(ii), the Veteran's back disability is not meaningfully different than multiple sclerosis or diabetes (or any other disability, for this matter).  All three are diagnosable conditions and fundamentally different than what the legislators sought to include as subject to the Persian Gulf War veteran presumption of service connection.  Any argument that "back pain" falls into the area of "unknown etiology" would, from a common sense point of view, result in inclusion of so many diseases that almost any (if not all) diagnosed condition or any symptom would be subject to a finding that it was a "medically unexplained chronic multisymptom illness" if it had signs and symptoms (orthopedic problems, psychological problems, neurological problems all, at some points, may cause "medically unexplained chronic multisymptom illness" - also headaches, stomach pain, or any other undiagnosed symptom could be, under this logic, the requirement for a VA examination and medical opinion on this issue).  The congressional record shows such a result was not intended.    

Finally, the Board does not read the language from the Federal Register publication that "[i]f a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a medically unexplained chronic multisymptom illness" as requiring a negative medical opinion in order to deny service connection in a case where there is no indication that the diagnosed condition was a medically unexplained chronic multisymptom illness.  Cf. Fontenot v. Teledyne Movible Offshore, Inc., 714 F.2d 17, 20 (5th Cir.1983) ("Expert testimony is not needed in many if not most cases.  As former Chief Judge Charles Clark noted, jurors are generally entitled to draw their own inferences from the evidence").  Rather, the language quoted above has the effect of permitting an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome to be deemed a medically unexplained chronic multisymptom illness based on medical evidence.  

A reading of that language that leads to a conclusion that a medical opinion that specifically addresses the question of whether an illness is a medically unexplained chronic multisymptom illness in order to be adequate, in every case, is a reading inconsistent with the statutory and regulatory background because it effectively includes all diagnosed conditions, however common and sure the diagnosis, to be included as a "medically unexplained chronic multisymptom illness" unless specifically ruled out by a medical opinion.  Neither the statute nor the regulation calls for such a conclusion nor such a conclusion is inconsistent with the inclusion of examples (diabetes and multiple sclerosis) for guidance; guidance which it appears was included to avoid such a litigious conclusion.  

In any event, the Veteran failed to attend his examination, and has still not explained why.  Under VA law the Board must address this case based on this evidence. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.

ORDER

Service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


